DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/21/2021:
claims 1-16, 18, 21-23 remain pending with claims 1-14 and 21-23 under examination
all prior art grounds of rejection are maintained
new grounds of rejection are presented herein

Specification
The disclosure is objected to because of the following informalities: It appears “Table 1” of Example 2 [pg. 24] should read “Table 2”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2015/0101379 A1) as evidenced by Britannica regarding claim 22 (“Plaster of Paris”, accessed from www.britannica.com) and Dictionary.com regarding claim 23 (“Powder”, accessed from www.dictionary.com”).
Regarding claim 1, Gabrielson et al discloses a fertilizer particle 
(urea-nitrogen stabilizer composition [0014] that is a granule [0112, line 1-4])
comprising a powder composition distributed within a solid urea matrix
(Gabrielson et al teaches a nitrogen stabilizer composition dispersed on a solid carrier [0100] [0102], wherein the solid carrier includes solid urea [0084, last two lines] and the stabilizer composition is in solid form [0103, lines 1-3] which comprises nitrification inhibitor in powder form [0106, line 4-6]; thus Gabrielson et al teaches a composition comprising powder that is dispersed within a solid urea carrier, therefore making obvious the claimed limitation),
wherein the powder composition comprises 2 to 8 wt% of a filler based on the weight of the fertilizer particle 

Fertilizer Granule (granulated urea-nitrogen stabilizer composition [0060][0160]
(a) urea
90-99 wt%
(b) nitrogen stabilizer composition 
     + additional components
1 – 10 wt% (estimated remainder)
      (i) nitrification inhibitor
0.05 – 3.0 wt%
      (ii) urease inhibitor
0.02 – 0.4  wt%
      (iii) solid carrier + additional components
             [0084][0087][0096]
6.6 – 9.3 wt% (estimated remainder)


as such Gabrielson et al discloses the stabilizer composition also comprises diatomaceous earth (silica), grain flour or clay [0084] which reads on fillers as defined in claim 6; and the additional components can be selected from silicon dioxide and kaolinite [0092] which reads on fillers as defined in claim 6; thus the combined non-inhibitor components of the stabilizer composition and the additional components would suggest to one of ordinary skill in the art that 6.6-9.3 wt% of fertilizer granule comprises materials that read on filler as claimed; see table above) and 
0.1 to 5 wt% of at least one of a urease inhibitor and/or a nitrification inhibitor based on the weight of the fertilizer particle wherein each of the urease inhibitor or nitrification inhibitor separately is less than 20 wt% of the powder composition
(as noted in the table above, Gabrielson et al teaches 0.02-0.4 wt% urease inhibitor and/or 0.05-3.0 wt% nitrification inhibitor based on the weight of the nitrogen stabilizer 
Therefore, the weight percentage of the components of Gabrielson’s fertilizer particle touch or overlap with the prior art, thus a prima facie case of obviousness exists (see MPEP 2144.05).

Regarding claim 2, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the powder composition comprises a urease inhibitor and a nitrification inhibitor, and the urease inhibitor is less than 5 wt% of the powder composition and the nitrification inhibitor is less than 10 wt% of the powder composition
(as noted in the table above, Gabrielson et al teaches 0.02-0.4 wt% urease inhibitor (e.g. less than 5 wt%) and 0.05-3.0 wt% nitrification inhibitor (e.g. less than 10 wt%) based on the weight of the nitrogen stabilizer composition (e.g. powder composition) [0054][0058][0060]; individually the inhibitors are each less than 20 wt%).

Regarding claim 3, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the filler is between 10 and 99 wt% of the powder composition 
(as noted in the table above, Gabrielson et al makes obvious the solid carrier and additional components (e.g. filler) are present in amounts of 6.6 – 9.3 wt% out of the 10 wt% of the stabilizer composition (e.g. powder composition) [0084][0087][0096]; thus the analogous filler composition of Gabrielson et al reads on 66-93% of the powder composition). 
Gabrielson et al does not explicitly define the solid carrier and additional components (e.g. filler) as an anti-degradation agent. However, Gabrielson et al discloses similar materials that reads on the filler as claimed (i.e. diatomaceous earth (silica), grain flour or clay [0084], silicon dioxide and 

Regarding claim 4, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the powder composition is between 2.1 and 13
(as discussed in the table above, Gabrielson et al makes obvious the nitrogen stabilizer composition (e.g. powder composition) [0060] and additional components [0096] account for 1-10 wt% of the fertilizer (urea accounts for the other 90-99 wt%).

Regarding claim 5, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the urease inhibitor is N-(n-butyl) thiophosphoric triamide (NBTPT) [0052,  last sentence] and the nitrification inhibitor is dicyandiamide (DCD) [0056, lines 4-5].  

Regarding claim 6, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the filler comprises one or more of silica, kaolin and flour
(Gabrielson et al discloses the stabilizer composition and additional components include ingredients that read on the claimed filler such as diatomaceous earth (silica), grain flour [0084] and silicon dioxide and kaolinite [0092]).

Regarding claim 7, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the powder composition further comprises a pH buffering agent comprising one or more of Na2CO3, K2CO3.
(Gabrielson et al discloses other components within the stabilizer composition (e.g. powder composition) includes a pH control agent [0087] such as potassium carbonate (K2CO3), sodium carbonate (Na2CO3),  

Regarding claim 8, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the particle is substantially homogeneous (the inhibitors are distributed homogenously in the granular fertilizer [0107]). 

Regarding claim 9, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the particle has a diameter of about 2 to 4 mm [0166, lines 1-2].  

Regarding claim 10, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the particle comprises 
0.05 to 0.11 wt% NBTPT
(0.02-0.4% by weight urease inhibitor [0060] that is NBPT [0052, last sentence]), 
0.5 to 2 wt% DCD 
(0.05-3.0% by weight nitrification inhibitor [0060] that is DCD [0055, lines 9-10]), 
81.89 to 95.45 wt% urea 
(90-99% by weight urea [0060]), and 
2 to 8 wt% of a pH buffering agent


Regarding claim 11, Gabrielson et al discloses the fertilizer particle of claim 1, wherein less than 20 wt% of nitrogen in the fertilizer particle is lost via ammonia volatilization after being exposed to Greenville soil for 20 days
(Gabrielson et al shows results from ammonia volatility studies in Figures 7B [0225] wherein after 480 hours (or 20 days), the percent nitrogen volatized was under 20% for the DCD+NBPT urea granules (see data open circle and triangle data points corresponding to 10,000 ppm DCD + 0.09% NBPT and 15,000 ppm DCD + 0.09% NBPT, respectively); further the limitation of exposing the fertilizer to Greenville soil specifically does not impart any structural features to the fertilizer product and is considered intended use).

Regarding claim 12, Gabrielson et al discloses the fertilizer particle of claim 1, wherein the fertilizer particle has at least 90% of the urease inhibitor remaining after storing the particle at 22° C for 30 days in a sealed container
(see Gabrielson et al at pg. 19 [Table 2, column “t=32 d”] showing storage stability results at 22°C after storing the compositions in well-sealed containers for 32 days; in order from 

Regarding claim 14, Gabrielson et al discloses a fertilizer particle (urea-nitrogen stabilizer composition [0014] that is a granule [0112, line 1-4]) comprising a powder composition distributed throughout a solid urea matrix
(Gabrielson et al teaches a solid urea-nitrogen stabilizer [0014-0016] composition comprised of a homogenous mixture of solid urea [0113] and nitrogen stabilizer dispersed in a solid carrier that is in powder form [0084, lines 1-3] (e.g. powder composition); 
wherein the powder composition comprises a filler and NBTPT
(Gabrielson et al discloses the nitrogen stabilizer composition (e.g. powder composition) further includes a urease inhibitor that is NBPT (e.g. NBTPT) [0060][0052, last sentence] in addition to a solid carrier made up of materials that read on filler as claimed (i.e. diatomaceous earth (silica), grain flour [0084])), and
wherein NBTPT is less than 5 wt% of the powder composition
(0.02-0.4% by weight urease inhibitor [0060] that is NBPT [0052, last sentence]).

Regarding claim 22, Gabrielson et al discloses the fertilizer particle of claim 6, wherein the filler comprises plaster of Paris and a flour
(Gabrielson et al discloses materials of the solid carrier and additional components that read on the claimed filler such as grain flour [0084, last line] and anticaking agents such as 

Regarding claim 23, Gabrielson et al discloses the fertilizer particle of claim 1, wherein at least a portion of the powder composition is comprised in discrete clusters of powder particles and/or agglomerates of powder particles
(Gabrielson et al discloses the nitrification component (i.e. DCD) of the nitrogen stabilizer composition (e.g. powder composition) is in a solid powder [0106, lines 6-7] and exemplifies crushing DCD to remove aggregates which suggests the remaining particles are in a more loose form that makes obvious discrete clusters or agglomerates; further see Dictionary.com evidencing powder is a state of loose particles (e.g. discrete clusters)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2015/0101379 Al) as applied to claim 1 above, and further in view of Engel et al (“Degradation of the Urease Inhibitor NBPT as Affected by Soil pH”, 2015, Soil Science Society of America Journal, vol. 79, issue 6).
Regarding claim 13, Gabrielson et al discloses the fertilizer particle of claim 1, but does not explicitly mention wherein the ratio between the NBPT product and n-butylamine is 30:1 to 15:1 (or equivalently, 3.3-6.6% n-butylamine is present in the NBPT).
However, Engel et al teaches n-butylamine is a primary reaction product in NBPT degradation [abstract, last three lines] and Gabrielson et al discloses the composition results in less than 1% degradation of the urease inhibitor (e.g. NBPT) [0119, col. 2, last sentence]. Thus it is reasonable to expect less than 1% NBPT degradation would result in less than 1% n-butylamine 
Engel and Gabrielson are analogous inventions in the field of urease inhibitors. Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect less than 1% of the n-butylamine reaction product in a NBPT product that exhibits less than 1% degradation. One of ordinary skill in the art would have been motivated to do so because Gabrielson et al discusses an objective of the prior art is to reduce impurities in order to improve storage and handling of fertilizer comprising NBPT (Gabrielson et al [0224]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al (US 2015/0101379 Al) as applied to claims 1 and 7 above, and further in view of Styer (“Controlling Your Growing Media PH”, 2009, accessed from www.growertalks.com) as evidenced by Hubbe (“Chalk”, accessed from www.projects.ncsu.edu) and Shivokevich et al (“Calcium Carbonate”, accessed from www.ams.usda.gov).
Regarding claim 21, Gabrielson et al discloses the fertilizer particle of claim 7, but does not explicitly disclose the pH buffering agent comprises chalk powder. However, Gabrielson et al teaches several forms of carbonate as pH control agents such as sodium carbonate and potassium bicarbonate [0091] and chalk powder is a form of carbonate (see Hubbe evidencing chalk has the same chemical composition of calcium carbonate [pg. 1, lines 1-2]). And, calcium carbonate, 
Further, Styer teaches while calcium carbonate is a slower acting pH controller the effects are longer lasting [pg. 3, para 2, lines 3-4] compared to the fast acting potassium bicarbonate [pg. 4, para 3, lines 6-7]. Styer and Gabrielson et al are analogous inventions in the field of fertilizers comprising pH control agents. Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a quick reacting pH control agent such as potassium bicarbonate of Gabrielson et al with an acceptable alternative such as calcium carbonate (i.e. chalk) as evidenced by Shivokevich et al. One of ordinary skill in the art would have been motivated to do so to achieve a longer-lasting pH control on a fertilizer product (Styer [pg. 3, para 2, lines 3-4]). 

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
In response to applicant’s remarks that the claimed composition is not obvious due to unexpected results [Remarks pg. 6, para 2-3], examiner notes applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art [MPEP 2144.09 (VII)]. Applicant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage [MPEP 716.02(a)(I)]. 

In response to applicant’s remarks that the cited references are missing elements (i.e. explicit disclosure of buffering agent and filler amounts) [Remarks pg. 6-7], examiner notes it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom [MPEP 2144.01]. Gabrielson et al’s teaching of 90-99 wt% urea of a fertilizer composition implicitly suggests the remaining compounds comprise 1-10 wt% [0060]. Thus, the remaining compounds of additional components and stabilizer composition [0060][0096], which read on the buffering agent and filler materials as claimed, would also reasonably be expected to be present within a range of 1-10wt%.
In response to applicant’s remarks that the cited references are missing elements (i.e. taught benefits of claims 11-13) 
In response to applicant’s remarks that the cited references are missing elements (i.e. newly added claims 21-23) [Remarks pg. 8], examiner disagrees. Gabrielson et al teaches sodium and potassium carbonates as pH buffering agents which are not only equivalent to the claimed chalk powder (i.e. calcium carbonate) (claim 21) but also known in the art as practical substitutes for the same purpose [MPEP 2144.06 (II)]. Gabrielson et al also discloses embodiments that include gypsum which is synonymous with the claimed plaster of Paris (claim 22). Finally, Gabrielson et al’s teaching of powder and granular components necessarily reads on discrete and agglomerated particles as evidenced by dictionary sources. Thus while Gabrielson et al does not use the exact terminology of the claimed language, the essence of the claimed invention is still captured.
In response to applicant’s remarks that the Gabrielson et al teaches away from combining nitrification and urease inhibitor [Remarks pg. 9], examiner notes disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments [MPEP 2123]. While Gabrielson et al does mention a “reduction in ammonia volatilization when the nitrification inhibitor is not incorporated into the urea composition” [0225], it is clear from Figure 7B, Tables 2-3 [pg. 19], claim 1b and several embodiments combining both forms of inhibitors, as discussed in the rejections above, that Gabrielson et al does provide a composition for both nitrification and urease inhibitors for the purpose of reducing degradation (see Table 2 where NBPT+Urea+DCD sample measured 86.84% NBPT after 6 months, whereas the equivalent sample without DCD measured 70.11% NBPT). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catto et al (US 2013/0171690 A1) teaches a granulated fertilizer composition comprising powdered urea [0150], urease inhibitors [0124], nitrification inhibitors [0121], and materials that read on fillers and pH buffers such as clays [0075][0128] and chalk [0129].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(da) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                            
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731